Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claim 1-20 are allowed based on after final amendment filed on 12/27/21.
Response to Arguments
3.	35 U.S.C. 101 rejection for claim 5 have been withdrawn in light of the claim amendment, and the specification amendment filed on 12/27/21.
Allowable Subject Matter
4.          The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Venayagamoorthy (US PG Pub: 2013/0268131) appears to teach a method to control voltage profiles, line flows and transmission losses of a power grid, comprising: forming an autonomous multi-objective control model; training a DRL agent
	Zhang (NPL: IEEE- Deep Reinforcement Learning for Power System Applications: An Overview, March 2020) teaches deep- reinforcement-learning (DRL) agents; a Markov decision process (MDP) operating with reinforcement learning.
	None of the prior art on record taken either alone or in obvious combination disclose
a soft actor critic with multiple control objectives including regulating bus voltages within power zones and minimizing transmission line losses while respecting power flow equations and physical constraints, and optimizing power controllers to regulate voltage profiles, line flows and transmission losses in the power grid with a Markov decision process (MDP) operating with reinforcement learning with the soft actor critic and updating a policy network and temperature 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
5. 	Claims 2-14 are allowed due to their direct/indirect dependency on claim 1.
6.	Independent claims 15 recites similar allowable limitation as claim 1. Hence independent claim 15 and its dependent claim 16-20 are also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116